Case 1:13-vv-00156-UNJ Document 15 Filed 07/01/13 Page 1 of 4




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 13-156 V
                                              July 1, 2013
                                           Not for Publication

*****************************
ELIZABETH HOLLAND,                                *
                                                  *
                           Petitioner,            *                        Damages Decision Based on Proffer
                                                  *
       v.                                         *
                                                  *
SECRETARY OF THE DEPARTMENT OF                    *
HEALTH AND HUMAN SERVICES,                        *
                                                  *
                           Respondent.            *
                                                  *
*****************************
Ronald C. Homer, New York, NY, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.


MILLMAN, Special Master


                                  DECISION AWARDING DAMAGES1

        On July 1, 2013, respondent filed a Proffer on Award of Compensation. Based on the
record as a whole, the special master finds that petitioner is entitled to the award as stated in the
Proffer. Pursuant to the terms stated in the attached Proffer, the court awards petitioner a lump
sum payment of $151, 832.96 representing compensation for pain and suffering ($150,000.00) and
past unreimbursable expenses ($1,832.96), made payable to Elizabeth Holland, petitioner.

         The telephonic status conference set for Tuesday, July 2, 2013 is cancelled.



1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:13-vv-00156-UNJ Document 15 Filed 07/01/13 Page 2 of 4



        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 1, 2013                                                                  s/Laura D. Millman
                                                                                       Laura D. Millman
                                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2
            Case 1:13-vv-00156-UNJ Document 15 Filed 07/01/13 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
ELIZABETH HOLLAND,                        )
                                          )
                  Petitioner,             )
                                          )                 No. 13-156V
v.                                        )                 Special Master Millman
                                          )                 ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.        Items of Compensation

          A. Pain and Suffering

          Respondent proffers that Elizabeth Holland should be awarded $150,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,832.96. Petitioner agrees.

   II.       Form of the Award

          The parties recommend that the compensation provided to Elizabeth Holland should be

made through a lump sum payment of $151,832.96, representing compensation for pain and

suffering, and past unreimbursable expenses, payable to Elizabeth Holland, petitioner.
         Case 1:13-vv-00156-UNJ Document 15 Filed 07/01/13 Page 4 of 4



                                          Respectfully submitted,

                                          STUART F. DELERY
                                          Acting Assistant Attorney General

                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          LYNN E. RICCIARDELLA
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division



                                          /s/ Claudia B. Gangi
                                          CLAUDIA B. GANGI
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel.: (202) 616-4138



Dated:   July 1, 2013